          Case 2:17-cv-05304-TR Document 57 Filed 02/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RCC FABRICATORS, INC.,                       :            CIVIL ACTION
                Plaintiff,                    :
                                              :
                v.                            :
                                              :
 UMOJA ERECTORS, LLC, et. al.,                :
                Defendants.                   :            No. 17-5304
                                              :
                                              :

                                            ORDER

       AND NOW, on February 23, 2021, it is ORDERED that Defendant’s Motion to Stay

Proceedings (Doc. No. 56) is DENIED.

       It is further ORDERED that the Bench Trial in this matter, scheduled for April 27, 2021

at 9:30 a.m. will proceed as scheduled remotely.



                                                   BY THE COURT:

                                                   /s/ Timothy R. Rice
                                                   __________________________
                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
